Citation Nr: 0843361	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  99-13 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for acute 
gastroenteritis, claimed as stomach nausea, to include as due 
to an undiagnosed illness.

2. Entitlement to service connection for heart disease, to 
include a history of paroxysmal atrial fibrillation and 
mitral valve prolapse, also claimed as chest pain at rest 
with shortness of breath, to include as due to an undiagnosed 
illness.

3. Entitlement to service connection for chronic headaches, 
to include as due to an undiagnosed illness.

4. Entitlement to service connection for a disability 
manifested by sleeplessness, to include as due to an 
undiagnosed illness.

5. Entitlement to service connection for a disability 
manifested by shakes, to include as due to an undiagnosed 
illness.

6. Entitlement to service connection for a disability 
manifested by cold sweats, to include as due to an 
undiagnosed illness.

7. Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

8. Entitlement to service connection for a disability 
manifested by motion sickness, to include as due to an 
undiagnosed illness.

9. Entitlement to service connection for a disability 
manifested by sore hands, to include as due to an undiagnosed 
illness.

10. Entitlement to service connection for residuals of a left 
knee injury, to include a bucket handle tear of the left 
medial meniscus.

11. Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from November 1981 until 
November 1991.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

These matters were previously before the Board in November 
2000 and July 2001.  On those occasions, remands were ordered 
to accomplish additional development.  The appeal returned to 
the Board in December 2003, at which time the claims were 
denied.  At that time, the Board also remanded the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) for issuance of a statement of the case on 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  As 
the veteran did not perfect his PTSD appeal, it is not for 
consideration here.

The veteran appealed the Board's December 2003 denials to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2006 Order, the Court vacated the December 2003 
Board decision and remanded the matter for development 
consistent with that Order.  Thereafter, a May 2007 remand 
was ordered to accomplish additional development with regard 
to the issues currently on appeal. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  The veteran's nausea and vomiting in service were due to 
acute episodes of gastroenteritis that resolved; 
gastroenteritis is not currently diagnosed.  It is not shown 
that any current nausea and vomiting are attributable to a 
chronic multisymptom illness that is medically unexplained.

3.  Heart disease was not present in service or until many 
years thereafter and is not shown to be related to service or 
to an incident of service origin.  Sinus bradycardia is not 
related to service.  The veteran's symptoms are shown to be 
attributable to known clinical diagnoses.  

4.  Headaches, motion sickness, sleeplessness, shakes, cold 
sweats, and fatigue were not present in service and are not 
shown to be related to a vaccine in service or medically 
unexplained or the result of an undiagnosed illness.

5.  Sore hands were not shown in service, and there are no 
objective indications of a current chronic disability with 
respect to the hands.

6.  The left knee muscle injury sustained in service was 
acute and transitory and resolved; the current left knee 
disability is not shown to be related to service or to any 
incident of service origin.


CONCLUSIONS OF LAW

1.  Service connection for acute gastroenteritis, claimed as 
stomach nausea, to include as due to an undiagnosed illness, 
is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

2.  Service connection for heart disease, to include history 
of paroxysmal atrial fibrillation and mitral valve prolapse, 
also claimed as chest pain at rest with shortness of breath 
due to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2008).

3.  Service connection for chronic headaches, to include as 
due to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1111, 1117, 1131, 1137, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

4.  Service connection for a disability manifested by 
sleeplessness, to include as due to an undiagnosed illness, 
is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

5.  Service connection for a disability manifested by shakes, 
to include as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

6.  Service connection for a disability manifested by cold 
sweats, to include as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

7.  Service connection for chronic fatigue, to include as due 
to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2008).

8.  Service connection for a disability manifested by motion 
sickness, to include as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 1137, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2008).

9.  Service connection for a disability manifested by sore 
hands, to include as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

10.  Service connection for residuals of a left knee injury, 
to include a bucket handle tear of the left medial meniscus, 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Laws and Regulations

Service connection requires evidence that a disease or 
disorder was incurred in or aggravated during service or that 
the disease or disorder is otherwise attributable to service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a disability is 
not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (2008).  
Service connection may also be granted for disease or 
disability, which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2008).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more, following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  The Board notes that the statutory 
delimiting date is different than the regulatory date.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.117(d)(1) and (2).

During the course of this appeal, 38 C.F.R. § 3.317 was 
amended.  The amendment extending the presumptive period to 
December 31, 2011, was effective December 18, 2006.  See 71 
Fed. Reg. 75,672 (Dec. 18, 2006).  The amendment defining a 
qualifying chronic disability for purposes of entitlement to 
compensation benefits based on service in the Persian Gulf 
War was effective March 1, 2002.  See 68 Fed. Reg. 34,539, 
34,541-34,542 (June 10, 2003).

Because the amended version of 38 C.F.R. § 3.317 is more 
favorable to the veteran in this case, it will be applied.  
See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so).

The veteran attributes most of his disorders to service in 
the Persian Gulf War.  He principally maintains that he had 
residuals of reactions to vaccines for anthrax taken while on 
active duty, as well as residuals of exposure to smoke from 
oil well fires. He stated that he was downwind from the fires 
and in the "fallout" zone due to weather patterns.  He 
noted that he wore no protective gear.  He also maintained 
that he was possibly exposed to chemical and biological 
agents and to the depleted uranium on weapons.  The veteran 
emphasized that he was in good health when examined for 
flight status in 1988 and claimed that his health later 
deteriorated as a result of his Gulf War service.

Service Treatment Records

The record shows that the veteran served on active duty in 
the Air Force as an aircraft armament system specialist.  
During the Gulf War, he was assigned to the 50th Equipment 
Maintenance Squadron, United States Air Force in Europe, at 
Hahn Air Base in Germany and deployed to the Persian Gulf in 
support of Operation Desert Shield/Desert Storm.  The record 
indicates that he served in the Southwest Asia Theater of 
Operations from December 1990 to May 1991.  

The veteran's entrance examination in October 1981 was 
negative for complaints or findings referable to any of the 
disabilities for which service connection is now claimed. His 
cardiovascular system was normal on clinical examination, and 
his blood pressure was 120/80. His pulse was 76. A chest X-
ray was negative.

In October 1982, the veteran was seen at a service clinic for 
a complaint of left knee pain while climbing down a ladder.  
The diagnostic impression was muscle strain.

Although the veteran complained of nausea, chest discomfort, 
and headaches when seen at a service clinic in January 1985, 
no heart problems were identified, and he was thought to have 
probable early viral syndrome.  When seen at a service clinic 
that month for complaints that included chest discomfort, his 
heart was unremarkable on clinical examination and his fundi 
were benign.

The service medical records show that when the veteran was 
seen in the first three months of 1985 for a variety of 
complaints, he was initially thought to have an upper 
respiratory infection.  By the end of March, mononucleosis 
was assessed.

In October 1985, the veteran was seen at a service emergency 
room for complaints of nausea and vomiting after eating some 
canned soup.  He said that he felt as though he had been 
battling the flu since his shot the previous week, although 
he felt okay over the weekend.  He said that he had a 'knot' 
in his stomach, as well as a headache and a feeling of being 
somewhat fatigued.  Following an examination that was 
essentially unremarkable, viral gastroenteritis was assessed.

In January 1986, the veteran was seen with a four-day history 
of chest pain of the left anterior chest with an actual onset 
of three weeks previously.  A Grade I/VI systolic ejection 
murmur was heard over the left sternal border, and an 
electrocardiogram (ECG) showed sinus bradycardia with an axis 
from -20 to -30 degrees but was otherwise normal.  Viral 
syndrome and chest wall pain were assessed.  In May 1986, he 
was seen for complaints of an upset stomach. The assessment 
was that early hepatitis was to be ruled out.

The veteran was not seen in the clinic until March 1988 for 
complaints of migraine headaches of two days' duration.  He 
complained of nausea and vomiting in association with the 
headaches.  Although a neurologic examination was normal, 
headaches were assessed.  In July 1988, he underwent a 
periodic non-flying physical examination that was completely 
negative for pertinent findings or complaints. His blood 
pressure was 110/72, and his pulse was 60 sitting. His 
cardiovascular system was normal on clinical examination. 
Pulmonary function tests were reportedly normal. No defects 
were recorded.

In March 1990, the veteran was seen at a service clinic for a 
chief complaint of vomiting of an hour's duration. He also 
had cold symptoms but no chills. Acute gastroenteritis was 
assessed.

In January 1991, he was seen at a service clinic with a chief 
complaint of chest congestion and chronic cough with 
production of green phlegm of three weeks' duration.  It was 
reported that the cough was coming from deep in the chest and 
was causing his chest to ache.  He had a history of sinus 
congestion.  He had a sore throat but did not have any other 
symptoms.  He had no headaches or body aches or chills.  He 
was not a smoker.  The assessment was upper respiratory 
infection; bronchitis was to be ruled out.

In September 1991, the veteran was examined for separation 
from service. He complained of frequent and severe headaches 
since childhood, with the last occurring that morning.  He 
said that his headaches occurred weekly, sometimes were 
disabling, were treated by rest, and that he made a good 
recovery after each occurrence with out complications or 
sequelae (NCNS).  

He also gave a history of motion sickness since childhood and 
indicated that no treatment had been sought.  No 
complications or sequelae were noted.  It was noted that the 
veteran had had mononucleosis in 1985 that was treated by 
rest and that he had enjoyed a good recovery without 
complications or sequelae.  A history of frequent indigestion 
since January 1991 was noted, which the veteran attributed to 
food.  He treated the condition by watching what he ate.  
There were no complications or sequelae.  Pertinent clinical 
findings on the separation examination in September 1991 were 
normal.  His blood pressure was 100/60, and his pulse was 40 
sitting.

On examination a couple of days following the veteran's 
separation examination, the examiner noted a complaint of 
headaches.  Clinical examination of the heart showed a normal 
sinus rhythm without murmurs.  The assessment was a normal 
examination.  Headaches of unclear etiology were also 
assessed.

Analysis

Acute Gastroenteritis, Claimed as Stomach Nausea

On VA examination in November 2002, the veteran gave a 
history of chronic nausea, nonspecific chest pain, and 
constipation since 1990.  It was reported that apparently, he 
received 'investigational vaccination' for anthrax in 1990.  
He subsequently began to develop vague chest pain associated 
with early morning nausea and constipation.  Now reported 
nausea on a constant basis mostly in the morning.  
Occasionally, he has associated vomiting, but he said that he 
was able to maintain his weight.  

He stated that he had not been treated for the nausea and 
vomiting and had never been worked up for the nausea or 
vomiting previously. Although he reported occasional loose 
stools, he denied any bright red blood through the rectum or 
melena.  He indicated that he tended to eat out a lot and did 
not cook his own meals.  His history included complaints of 
chest pain, headaches, shakes, nervousness, insomnia, 
occasional night sweats, and itching of the body.

In an addendum dated in December 2002, the gastrointestinal 
examiner noted that an upper endoscopy and a gastric emptying 
scan performed that month were normal and that, accordingly, 
the exact etiology of the veteran's chronic nausea, including 
its relation to service, could not be determined.

The VA psychiatric examiner in an addendum in January 2003 
noted the veteran's assertion that he had had nausea every 
morning for the previous 12 years, as well as headaches, 
chest pain, and dizziness.  He related that he began to 
develop these symptoms one week after being given a vaccine 
against anthrax when he was going to the Gulf War.  The 
examiner stated that the fact that the veteran was given a 
vaccine as a preventative measure would not, in the 
examiner's opinion, have caused any of these symptoms, 
especially from a psychiatric point of view.

In June 2007 the veteran underwent a Gulf War examination.  
He reported nausea and constipation after he received his 
anthrax vaccine and stated that he still had the same 
symptoms, and also heartburn.  The examiner found no 
gastrointestinal diagnosis except heartburn.  The examiner 
noted that there were no objective gastrointestinal findings 
and there was no diagnosis of gastroenteritis.  The examiner 
opined, based on literature provided with the examination 
report, that the anthrax vaccine did not cause heartburn.  
She stated that the veteran's heartburn was psychosomatic and 
was related to his mental disorder.  She opined that 
heartburn was not an unexplained illness and was not related 
to active service or vaccination. 

Further, the service treatment records indicated that the 
veteran had nausea and vomiting in service as a consequence 
of episodes of acute gastroenteritis.  The nausea and 
vomiting due to episodes of acute gastroenteritis represent a 
known clinical diagnosis and may not be considered medically 
unexplained.  The fact that the medical evidence suggests 
that the nausea and vomiting can be attributed to acute 
gastroenteritis precludes service connection for nausea and 
vomiting due to an undiagnosed illness.  It follows that 
service connection for nausea and vomiting due to service in 
the Gulf War is not warranted.  

The competent evidence of record weighs against the claim.  
The service treatment records, while noting complaints of 
stomach upset several times in service, attributed these 
complaints to acute and transitory problems, described as a 
acute gastroenteritis.  In addition, the June 2007 VA 
physician found that the veteran did not have a 
gastrointestinal disorder aside from the symptoms of 
heartburn; found that his heartburn was not unexplained nor 
was it related to active service or any vaccination; and 
attributed the heartburn to the veteran's mental disorder.  
Since there is no competent evidence of record which tends to 
show a relationship between the claimed disorder and service 
or an unexplained illness, the appeal is denied.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.

Heart Disease

The service medical records are negative for findings 
indicative of organic heart disease, except for ECG findings 
in January 1986 and January 1988 that indicate the presence 
of sinus bradycardia.  Therefore, the evidence does not 
support chronic cardiac pathology at the time of discharge.

Post-service medical records reflect that marked sinus 
bradycardia was found on private ECG's conducted in October 
1995 and June 1997, and bradycardia was diagnosed on VA 
examination in April 1996.  

On VA examination in November 2002, the examiner noted that 
he had reviewed the claims file and that the veteran 
presented with many complaints.  The examiner focused on the 
veteran's complaints of chest pain and head pain, which the 
veteran dated to December 1990, shortly after receiving an 
injection of anthrax vaccine.  He complained of almost 
constant left-sided chest pain of varying intensity that 
radiated to his neck and the left side of his head causing 
head pain.  He did not complain of dyspnea associated with 
the pain.  

The examiner noted that a cardiac evaluation performed in 
1997, which included a Holter monitor evaluation, revealed 
short episodes of supraventricular arrhythmia thought to be a 
supraventricular tachycardia or paroxysmal atrial 
fibrillation "against a background of bradycardia as low as 
35 beats per minute."  An echocardiogram at that time was 
said to have revealed mitral valve prolapse.  However, the 
heart was normal on clinical examination in November 2002, 
and the examiner's diagnostic impression was that the veteran 
had sinus bradycardia that was unlikely related to service.  

The examiner on the latter occasion stated that an ECG 
performed at that examination showed a marked sinus 
bradycardia of 43 beats per minute.  However, an 
echocardiogram in September 2002 had shown an estimated 
ejection fraction of 60 percent with structurally normal 
aortic, mitral, and tricuspid valves.  The study was said to 
be "otherwise normal."  Extensive laboratory studies 
performed in July 2002 were all within normal limits.

Despite previous findings of sinus bradycardia, the VA 
examination in November 2002 culminated in an opinion that 
disassociated bradycardia from any findings in service.  The 
diagnostic studies did not show any organic heart pathology 
attributable to service.  The veteran's chest discomfort and 
painful pounding of the chest appear to have been attributed 
by his private cardiologist in 1997 to symptomatic mitral 
valve prolapse with associated supraventricular tachycardia.  
This is evidence that the chest complaints were due to known 
clinical diagnoses and thus may not be attributed to the 
veteran's service in the Gulf War.

Moreover, chest X-rays following service have likewise been 
shown to be negative for any heart pathology.  VA 
examinations following service have not identified any 
cardiovascular disability.  In the absence of such findings, 
there is no basis for service connection for heart disease, 
to include history of paroxysmal atrial fibrillation and 
mitral valve prolapse, also claimed as chest pain at rest 
with shortness of breath, either on a direct incurrence basis 
or on a presumptive Gulf War basis.  

During the June 2007 Gulf War examination the veteran 
reported chest pain after he received his anthrax vaccine and 
stated that he still had the same symptoms.  The examiner 
found no heart diagnosis.  Even accepting that bradycardia is 
a diagnosed cardiac disorder (even though no current cardiac 
pathology has been identified), the only physician who has 
specifically addressed the issue determined that it was not 
related to service.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Chronic Headaches 

The Board notes that the veteran was seen on a number of 
occasions during service when his complaints included 
headaches.  However, the veteran described his headaches in 
September 1991 as frequent and severe since childhood, and it 
was reported that he made a good recovery after each 
occurrence without complications or sequelae.  

The VA examiner in November 2002 was unable to determine the 
etiology of the veteran's headaches.  In June 2007, he 
underwent a Gulf War examination.  He reported headaches 
began after he received his anthrax vaccine and stated that 
he still had the same symptoms.  The examiner opined, based 
on literature provided with the examination report, that the 
anthrax vaccine did not cause headaches.  She stated that the 
veteran's headaches were psychosomatic and were related to 
his mental disorder.  She opined that headaches were not an 
unexplained illness and were not related to active service or 
vaccination. 

The competent evidence of record weighs against the claim.  
The service treatment records, while noting complaints of 
headaches several times in service, attributed these 
complaints to acute and transitory problems.  In addition, 
the June 2007 VA physician found that the veteran's headaches 
were not unexplained nor were they related to active service 
or any vaccination; and attributed the headaches to his 
mental disorder.  Since there is no competent evidence of 
record which tends to show a relationship between the claimed 
disorder and service or an unexplained illness, the appeal is 
denied.



Motion Sickness

With respect to the claimed motion sickness, there is no 
evidence whatsoever that the veteran had motion sickness 
during service.  However, the veteran himself described his 
motion sickness in September 1991 as frequent and severe 
since childhood, and it was reported that he made a good 
recovery after each occurrence without complications or 
sequelae.  

The VA examiner in November 2002 was unable to determine the 
etiology of the veteran's motion sickness.  During the June 
2007 VA examination, he reported motion sickness began after 
he received his anthrax vaccine.  The examiner opined, based 
on literature provided with the examination report, that the 
anthrax vaccine did not cause motion sickness.  

She stated that the veteran's motion sickness was 
psychosomatic and was related to his mental disorder.  She 
opined that motion sickness was not an unexplained illness 
and was not related to active service or vaccination.  She 
further commented that "nausea, blood pressure changes, 
sweating, pallor, and vomiting are well-known symptoms of 
motion sickness and are produced by excessive vestibular 
stimulation" which are "most likely due to reflexes 
mediated via vestibular connections in the brainstem and the 
flocculonodular lobe of the cerebellum."

Motion sickness represents a known clinical diagnosis and may 
not be considered medically unexplained.  This fact precludes 
service connection for motion sickness due to an undiagnosed 
illness.  It follows that service connection for motion 
sickness due to service in the Gulf War is not warranted.  
The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.

The competent evidence of record weighs against the claim.  
The June 2007 VA physician found that the veteran's motion 
sickness was not unexplained nor was it related to active 
service or any vaccination; rather, it was attributed the 
motion sickness to the veteran's mental disorder.  Since 
there is no competent evidence of record which tends to show 
a relationship between the claimed disorder and service or an 
unexplained illness, the appeal is denied.

Sleeplessness, Shakes, Cold Sweats, and Chronic Fatigue

On VA examination in April 1996, the veteran reported that 
after he returned home from the Gulf War, he began having 
episodes that included sleeplessness, chest pain without 
rest, nervousness with weakness, shakiness, loss of energy, 
cold sweats, cold hands, and sweating as well as some 
shortness of breath.  The diagnostic impressions following an 
examination were anxiety reaction and bradycardia.

VA psychiatric examinations in January 1997 and November 2002 
noted the veteran's "vague symptoms" included cold sweats, 
nausea, fatigue and sleeplessness, but did not firmly 
attribute these symptoms to any specific psychiatric 
disorder.  In January 1997, a psychiatric diagnosis was not 
entered on Axis I.  Although it was felt his symptoms "may 
be associated with some vegetative signs of depression," it 
was concluded that he did not fit the criteria for a major 
depression.  

In November 2002, multiple medical complaints including chest 
pain, headaches, nausea, vomiting, and dizziness, were noted 
on Axis III, but post-traumatic stress disorder by history 
only was diagnosed on Axis I.  The symptoms noted were not 
clearly attributed to the Axis I diagnosis.

On the psychiatric examination in November 2002, the veteran 
stated that he had experienced nausea every morning for the 
previous 12 years, as well as headaches, chest pain, and 
dizziness.  He said that he began to develop these symptoms a 
week after being given a vaccine against anthrax when he was 
going to the Gulf War.  The examiner reviewed the claims file 
and found no evidence of a delusional thought process or 
cognitive impairment.  

Moreover, the veteran did not have vegetative signs and 
symptoms associated with depression at that time.  He 
attributed his multiple symptoms to his having been given a 
vaccine as a preventive measure at the time of the Gulf War.  
It was noted that he was never in combat.

The VA internist who examined the veteran in November 2002 
was unable to determine the etiology of the veteran's 
sleeplessness, shakes, cold sweats, or fatigue.  The June 
2007 VA examiner noted that he reported that sleeplessness, 
shakes, cold sweats, and chronic fatigue began after he 
received his anthrax vaccine and have continued to the 
present time.  The examiner opined, based on literature 
provided with the examination report, that the anthrax 
vaccine did not cause sleeplessness, shakes, cold sweats, and 
chronic fatigue.  She stated that these symptoms were 
psychosomatic and were related to his mental disorder.  

The record shows that the VA examiner essentially found in 
April 1996 that the veteran's sleeplessness, shakiness, cold 
sweats, and loss of energy (that is, fatigue) were due to the 
diagnosed anxiety reaction and bradycardia.  Likewise, the 
June 2007 VA examiner attributed these symptoms to the 
veteran's mental disorder, diagnosed as PTSD.  A chronic 
multisymptom illness that is medically unexplained is 
therefore not shown.  The fact that these symptoms can be 
attributed to known clinical diagnoses means that they are 
not due to an undiagnosed illness. It follows that service 
connection for sleeplessness, shakes, cold sweats, and 
chronic fatigue due to service in the Gulf War is not 
warranted.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.

Sore Hands

The veteran maintains that he has sore hands due to his 
service in the Gulf War.  However, the service medical 
records are negative for complaints or findings referable to 
sore hands.  X-rays of the left forearm and hand in September 
1991 showed protrusion of the bone along the ulnar side of 
the distal radius that probably represented a small 
osteochondroma, but no other abnormalities were present.  

The VA examination conducted in April 1996 was negative for 
pertinent complaints or findings.  X-rays of the left thumb 
show only exostosis of the first metacarpophalangeal joint.  
X-rays of the right wrist in January 1993 show a prominent 
pedunculated osteochondroma projecting from the distal volar 
cortex of the right radius.  This was felt to be consistent 
with the veteran's history of multiple familial exostoses.

To the extent that the veteran's claimed sore hands are 
attributable to his history of congenital exostoses, service 
connection is not warranted because the competent medical 
evidence is against the claim.  The VA orthopedic examiner in 
November 2002 found that the diagnosed congenital 
osteochondromatosis was unrelated to service.  Further, a 
June 2007 VA examiner found no objective findings for sore 
hands.  The examination was normal, so no diagnosis was 
possible.  

To the extent that service connection is based on the 
assertion that the veteran's sore hands are attributable to 
his Gulf War service, service connection is not warranted 
because there are no objective indications of a qualifying 
chronic disability required under the law.  Further, in the 
absence of a currently diagnosed disability, service 
connection can not be established.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

Residuals of a Left Knee Injury

Although the veteran was treated in service in October 1982 
for muscle strain of the left knee after climbing down a 
ladder, subsequent service treatment records, including his 
separation examination in September 1991, were negative for 
any findings of left knee pathology.  The earliest evidence 
of left knee problems following service was in November 1992.  

The record shows that the veteran was seen at a VA outpatient 
clinic in November 1992 with a complaint that his left knee 
"locked up" the day before while doing some lifting.  He 
also complained of increasing episodes of pain.  He indicated 
that his knee problems had happened off and on for over a 
year.  It was reported that he had played basketball the 
previous week.  

X-rays of the left knee at that time revealed no evidence of 
recent fracture.  There was abnormal modeling at the level of 
the left knee joint.  Bony exostoses were demonstrated in 
distal metaphysis of the left femur and proximal metaphysis 
of the left tibia-fibula.  The X-rays were felt to raise the 
possibility of previous injury.

When seen in the VA orthopedic clinic in December 1992, a 
several-year history of locking and being unable to fully 
extend his left knee was elicited.  He also complained of 
painful exostoses on the right heel and left thumb, and a leg 
length discrepancy with a one-inch left shoe lift was noted.  
X-rays were interpreted as showing multiple exostoses.  The 
diagnosis was probable meniscus tear.

An MRI of the left knee by VA in January 1993 showed small 
joint effusion and an extensive bucket-handle tear involving 
the medial meniscus that was associated with a large free 
cartilaginous fragment seen within the most lateral aspect of 
the medial joint compartment, adjacent to the anterior and 
posterior cruciate ligaments.  A second cartilaginous 
fragment measuring about 6 x 5-millimeters was suspected in 
the most anterior aspect of the medial joint compartment.  

There was also evidence of a mild bone bruise/microtrabecular 
fracture involving the central and posterior aspect of the 
medial tibial plateau.  In addition, there was evidence of 
extensive osseous deformity involving the distal femur and 
proximal regions of the tibia and fibula consistent with the 
veteran's known history of multiple familial exostosis.

When the veteran was followed up in the orthopedic clinic in 
February 1993, results from an MRI scan were interpreted 
consistently with what is noted above.  A meniscal tear was 
assessed, and it was thought that the veteran likely would 
benefit from arthroscopy.  In June 1997, he underwent left 
knee arthroscopy to excise the tear.

On VA orthopedic examination in November 2002, the veteran 
reported that he "popped" his left knee when he was 
climbing a ladder in service and was treated conservatively.  
Following service, he was operated on by a private physician 
for a bucket-handle type tear of the medial meniscus.  His 
main problem on examination was that he still got daily pain 
in the medial compartment and his knee would go out on 
occasion.  The examiner diagnosed a torn medial meniscus with 
postoperative intermittent capsulitis.

A January 2008 VA medical opinion concluded that the 
veteran's left knee disorder was not caused by or the result 
of an in-service injury.  The examiner determined that the 
in-service left knee trauma was not very serious because the 
veteran remained in service for another 8 years or so, and 
there was no record of frequent treatment for his knee in the 
interim.  In the absence of any showing of a chronic knee 
disorder during service or until about a year following 
separation, service connection for left knee disability is 
not warranted..

Duty to Assist and Duty to Notify

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial decision, the RO did not err in not providing 
such notice.  Rather, the veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The Board finds the veteran has been provided with content 
complying notice and proper subsequent VA process.  In August 
2001, April 2003, and June 2007, the RO (or the AMC, in the 
case of the June 2007 letter) sent the veteran letters that 
fully addressed all required notice elements.  The letters 
informed him of what evidence was required to substantiate 
his claim and of his and VA's respective duties for obtaining 
evidence.  

With respect to the Dingess requirements, the June 2007 
letter provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

The Board also notes the RO sent the veteran SSOCs in 
February 2003 and August 2008, which provided him with 
additional time to submit more evidence in support of his 
claims.  Therefore, the Board finds that he has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claims and was given proper, subsequent VA 
process.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA treatment records from Albany, 
Miami, and the Key Largo outpatient clinic.  Further, the 
veteran submitted private treatment records.  Next, specific 
medical opinions pertinent to the issues on appeal were 
obtained in November 2002, June 2007, and January 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim / claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for acute gastroenteritis, claimed as 
stomach nausea, to include as due to an undiagnosed illness, 
is denied.

Service connection for heart disease, to include history of 
paroxysmal atrial fibrillation and mitral valve prolapse, 
also claimed as chest pain at rest with shortness of breath 
due to an undiagnosed illness, is denied.

Service connection for chronic headaches, to include as due 
to an undiagnosed illness, is denied.

Service connection for a disability manifested by 
sleeplessness, to include as due to an undiagnosed illness, 
is denied.

Service connection for a disability manifested by shakes, to 
include as due to an undiagnosed illness, is denied.

Service connection for a disability manifested by cold 
sweats, to include as due to an undiagnosed illness, is 
denied.

Service connection for chronic fatigue, to include as due to 
an undiagnosed illness, is denied.

Service connection for a disability manifested by motion 
sickness, to include as due to an undiagnosed illness, is 
denied.

Service connection for a disability manifested by sore hands, 
to include as due to an undiagnosed illness, is denied.

Service connection for residuals of a left knee injury, to 
include a bucket handle tear of the left medial meniscus, is 
denied.


REMAND

In the present case, additional development is required prior 
to appellate adjudication of the low back claim.  On VA 
orthopedic examination in November 2002, it was reported that 
the veteran injured his low back in 1982 while playing 
football in service.  His main problem was with low back pain 
on bending and lifting.  The examiner diagnosed mechanical 
low back syndrome but did not attribute the diagnosis to 
complaints or findings noted in service.

In this regard, VA examinations currently of record do not 
address the etiology of this disability, despite the May 2007 
remand's specific instructions.  For example, the examiner 
was asked to indicate whether it is at least as likely as not 
that any current low back disability is causally related to 
active service.  However, the VA examination reports are 
unresponsive to this inquiry.  

The January 2008 orthopedic examination report stated that a 
low back opinion was provided in the June 2007 Gulf War 
examination report; however, the June 2007 examination report 
does not address whether any current low back disability is 
causally related to active service.  

In this vein, it is noted that remand instructions of the 
Board are neither optional nor discretionary.  Indeed, the 
Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any low back disability.  All 
diagnoses should be noted.  

The examiner should offer an opinion as to 
whether it is at least as likely as not 
that any current low back disability is 
causally related to active service.  All 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  

If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


